       Case 5:20-cv-00106 Document 27 Filed on 01/12/21 in TXSD Page 1 of 1
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                 UNITED STATES DISTRICT COURT                                         January 12, 2021
                                  SOUTHERN DISTRICT OF TEXAS                                         Nathan Ochsner, Clerk
                                       LAREDO DIVISION

    ZAPATA COUNTY, TEXAS, MELISSA                         §
    CIGARROA, CCMD, LLC, AND                              §
    GEORGE C RINCON,                                      §
                                                          §
                           Plaintiffs,                    §                     5:20-CV-106
                                                          §
         vs.                                              §
                                                          §
    DONALD J TRUMP, CHAD F. WOLF,                         §
    AND MARK A. MORGAN

                           Defendants.


                                                    ORDER

        Pending before the Court is Defendants’ second Unopposed Motion to Extend Time for

Defendants to Reply to Plaintiffs’ Response to Defendants’ Motion to Dismiss the Amended

Complaint. (Dkt. 24.) Defendants sought a seven-day extension from their December 15, 2020,

deadline to reply to Plaintiffs’ response. 1 (Id. at 2.) Due to the Court’s own oversight, Defendants’

motion went unaddressed. Nevertheless, Defendants filed their Reply in Support of their Amended

Motion to Dismiss on December 22, 2020. (Dkt. 25.) But for its oversight, the Court would have

timely granted Defendants’ second, unopposed motion for an extension. Accordingly, the Court

retroactively grants the motion.

        Signed on January 12, 2021, at Laredo, Texas.


                                                              _______________________________
                                                              DIANA SONG QUIROGA
                                                              UNITED STATES MAGISTRATE JUDGE



1
        Defendants’ initial deadline to reply was December 1, 2020. (See Dkt. 22 at 2.) At Defendants’ request, the
Court extended that deadline to December 15, 2020. (See Dkt. 23.)
